           Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 1 of 15




1
2
                                 UNITED STATES DISTRICT COURT
3
4                               WESTERN DISTRICT OF WASHINGTON

5                                               AT TACOMA

6
7
                                                  )
8     UNITED STATES OF AMERICA, ON                )
      BEHALF OF THE NATIONAL                      )
9
      OCEANIC AND ATMOSPHERIC                     )
10    ADMINISTRATION and THE                      )
      UNITED STATES DEPARTMENT OF                 )
11    THE INTERIOR; STATE OF                      )
12    WASHINGTON THROUGH THE                      )
      DEPARTMENT OF ECOLOGY;                      )
13    LOWER ELWHA KLALLAM TRIBE;                  )
      PORT GAMBLE S’KLALLAM TRIBE;                )
14    AND THE JAMESTOWN S’KLALLAM                 )
15    TRIBE,                                      )
                                                  )
                                                            CIVIL NO. 21-cv-5204
16                                Plaintiffs,     )
                                                            COMPLAINT
                                                  )
17                                                )
                           v.
18                                                )
      NIPPON PAPER INDUSTRIES USA                 )
19                                                )
      CO., LTD, MERRILL & RING INC.,
                                                  )
20    GEORGIA-PACIFIC LLC, THE PORT
      OF PORT ANGELES, OWENS                      )
21    CORNING, and THE CITY OF PORT               )
                                                  )
22    ANGELES,
                                                  )
                                 Defendant.       )
23
                                                  )
24                                                )
                                                  )
25
26
27
28


                                                                                    Rachel Hankey
     COM PLAINT – Page 1                                                      USDOJ/ENRD/EES
                                                                P.O. Box 7611 Ben Franklin Station
                                                                          Washington, D.C. 20044
                                                                                   (415) 744-6471
           Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 2 of 15




1                                           I.      INTRODUCTION
2           The United States of America ("United States"), on behalf of the National Oceanic and
3
     Atmospheric Administration ("NOAA") and the United States Department of the Interior, the
4
     State of Washington (the "State") through the Washington State Department of Ecology, the
5
6    Lower Elwha Klallam Tribe, the Port Gamble S’Klallam Tribe, and the Jamestown S’Klallam

7    Tribe (collectively, "Plaintiffs"), hereby file this complaint against defendants Nippon Paper
8
     Industries USA Co., Ltd., Merrill & Ring Inc., Georgia-Pacific LLC, Owens Corning, the Port of
9
     Port Angeles, and the City of Port Angeles (“Defendants”) pursuant to Section 107 of the
10
     Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended
11
12   (“CERCLA”), 42 U.S.C. § 9607; Section 311 of the Clean Water Act (CWA), 33 U.S.C. § 1321;

13   and Section 1002 of the Oil Pollution Act of 1990 (OPA), 33 U.S.C. § 2702; the Model Toxics
14
     Control Act (“MTCA”), Wash. Rev. Code § 70A.305.040(2); and Wash. Rev. Code § 90.48.142
15
     for natural resource damages at the Western Port Angeles Harbor Site.
16
17          Plaintiffs allege as follows:
18
                                   II.           GENERAL ALLEGATIONS
19
            1.      This is a civil action under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a),
20
     Section 311 of the CWA, 33 U.S.C. § 1321; Section 1002(b) of OPA, 33 U.S.C. § 2702(b);
21
22   MTCA, Wash. Rev. Code § 70A.305.040(2); and Wash. Rev. Code § 90.48.142 for damages for

23   injury to, destruction of, or loss of natural resources resulting from the release of hazardous
24
     substances and discharges of oil into the Western Port Angeles Harbor MTCA Site (hereinafter
25
     “Site”) in Tacoma, Washington.
26
27                               III.       JURISDICTION AND VENUE
28          2.      This Court has jurisdiction over this case pursuant to Sections 107 and 113(b) of

                                                                                               Rachel Hankey
     COM PLAINT – Page 2                                                                 USDOJ/ENRD/EES
                                                                           P.O. Box 7611 Ben Franklin Station
                                                                                     Washington, D.C. 20044
                                                                                              (415) 744-6471
           Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 3 of 15




1    CERCLA, 42 U.S.C. §§ 9607 and 9613(b), Section 311(n) of the CWA, 33 U.S.C. § 1321(n);
2    Section 1017(b) of OPA, 33 U.S.C. § 2717(b); and 28 U.S.C. §§ 1331, 1345 and 1367(a).
3
            3.      Venue is proper in this district pursuant to Section 113(b) of CERCLA, 42 U.S.C.
4
     § 9613(b) and (c), Section 1017(b) of OPA, 33 U.S.C. § 2717(b); Section 311 of the CWA, 33
5
6    U.S.C. § 1321(b)(7); and 28 U.S.C. § 1391(b) and (c).

7
                                           IV.     THE SITE
8
            4.      Port Angeles Harbor is located on the northern coast of Washington’s Olympic
9
10   Peninsula and along the southern shoreline of the Strait of Juan de Fuca in Port Angeles,

11   Washington. Over the past century, the Harbor has been used by a number of industries

12   including sawmills and plywood manufacturing, pulp and paper production, marine
13
     shipping/transportation, boat building and refurbishing, and petroleum bulk fuel facilities.
14
            5.      Beginning in 2008, the Washington Department of Ecology (hereinafter
15
16   “Ecology”) conducted an investigation of the Harbor that included sampling of marine sediment

17   and confirmed that releases of hazardous substances had occurred. See Port Angeles Harbor
18   Sediment Characterization Study, Sediment Investigation Report, December 2012; Port Angeles
19
     Harbor Supplemental Data Evaluation to the Sediment Investigation Report, Summary Report,
20
     December 2012; Port Angeles Harbor Sediment Dioxin Source Study, Port Angeles, WA, Final
21
22   Report, February 2013. The Site is generally located in the western part of Port Angeles Harbor,

23   and is defined by the extent of contamination caused by the release of hazardous substances.
24
            6.      The Site is contaminated with oil and a variety of hazardous substances including
25
     metals, dioxins/furans, PCBs, and semivolatile organic compounds (SVOCs).
26
27          7.      Port Angeles Harbor is a “navigable water” within the meaning of Section

28   1001(21) of OPA, 33 U.S.C. § 2701(21), and Sections 311 and 502(7) of the CWA, 33 U.S.C.


                                                                                              Rachel Hankey
     COM PLAINT – Page 3                                                                USDOJ/ENRD/EES
                                                                          P.O. Box 7611 Ben Franklin Station
                                                                                    Washington, D.C. 20044
                                                                                             (415) 744-6471
           Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 4 of 15




1    §§ 1321 and 1362(7).
2            8.      In 2012, Plaintiffs established the Port Angeles Harbor Trustee Council in order
3
     to coordinate and facilitate an assessment of damages for injuries to natural resources resulting
4
     from contamination at or from facilities in the Port Angeles Harbor.
5
6            9.      In August 2013, the Trustees prepared a pre-assessment screen for the Site

7    pursuant to 43 C.F.R. Part 11 and concluded that a discharge of hazardous substances had
8    occurred and that natural resources under trusteeship have been and continue to be adversely
9
     affected including degraded benthic communities, loss of fish and shellfish stock, and loss of
10
     nursery habitat.
11
12                                            V.    PLAINTIFFS

13           10.        Pursuant to Section 107(f) of CERCLA, 42 U.S.C. § 9607(f), Section 1006 of
14
     OPA, 33 U.S.C. § 2706, Section 311(f)(5) of the CWA, 33 U.S.C. § 1321(f)(5), and 40 C.F.R.
15
     § 300.600, the United States is trustee for certain natural resources at the Site.
16
17           11.     Pursuant to Section 107(f) of CERCLA, 42 U.S.C. § 9607(f), Section 1006 of

18   OPA, 33 U.S.C. § 2706, Section 311(f)(5) of the CWA, 33 U.S.C. § 1321(f)(5), 40 C.F.R.
19   § 300.605, Wash. Rev. Code ch. 70A.305, and Wash. Rev. Code ch. 90.48, the State of
20
     Washington is trustee for certain natural resources at the Site.
21
             12.     Pursuant to Section 107(f) of CERCLA, 42 U.S.C. § 9607(f), Section 1006 of
22
23   OPA, 33 U.S.C. § 2706, and 40 C.F.R. § 300.610, the Lower Elwha Klallam Tribe, is trustee for

24   certain natural resources at the Site.
25           13.     Pursuant to Section 107(f) of CERCLA, 42 U.S.C. § 9607(f), Section 1006 of
26
     OPA, 33 U.S.C. § 2706, and 40 C.F.R. § 300.610, the Port Gamble S’Klallam Tribe is trustee for
27
     certain natural resources at the Site.
28


                                                                                                Rachel Hankey
     COM PLAINT – Page 4                                                                  USDOJ/ENRD/EES
                                                                            P.O. Box 7611 Ben Franklin Station
                                                                                      Washington, D.C. 20044
                                                                                               (415) 744-6471
           Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 5 of 15




1            14.     Pursuant to Section 107(f) of CERCLA, 42 U.S.C. § 9607(f), Section 1006 of
2    OPA, 33 U.S.C. § 2706, and 40 C.F.R. § 300.610, the Jamestown S’Klallam Tribe is trustee for
3
     certain natural resources at the Site.
4
                                              VI.   DEFENDANTS
5
6            15.     Nippon Paper Industries USA Co., Ltd. (“Nippon”), was the owner and operator

7    of a paper mill facility located at 1805 Marine Drive in Port Angeles, Washington. As owner and
8
     operator of this facility, Nippon owned or operated portions of the Site including a lagoon, and
9
     state owned aquatic lands, DNR Leases No. 51-032481, 20-012614, 20-012019, 22-002615, 22-
10
     002697, and 22-077766.
11
12           16.     Merrill & Ring Inc. (“Merrill &Ring”) was the owner and operator of a lumber

13   mill facility located at 1608 Marine Drive in Port Angeles from 1958 to 1988 on property leased
14
     from the Port of Port Angeles. Merrill & Ring also owned and conducted operations on the
15
     adjoining property. In addition, Merrill & Ring operated on a portion of the Site on leased state
16
17   aquatic lands adjacent to the mill property in DNR Lease H.A. 2301. This facility released or

18   disposed of hazardous substances at the Site directly through outfalls into the Harbor.
19           17.     Georgia-Pacific LLC (“Georgia-Pacific”) is the successor to the owner and
20
     operator of a paper mill facility located at 1805 Marine Drive in Port Angeles, which disposed or
21
     released hazardous substances at the Site through multiple outfalls directly into the Harbor.
22
23   Georgia-Pacific is also the successor to the owner at the time of disposal for portions of the Site,

24   including leased aquatic lands in DNR Leases HA-1406, H.A 1692, H.A. 2057, and H.A. 2434.
25           18.     Owens Corning is the successor in interest to the owner and operator of a
26
     paperboard plant located at or near 1313 Marine Drive from 1927 to 1970, and leased state
27
     aquatic lands adjacent to the site. This facility disposed or released hazardous substances directly
28


                                                                                               Rachel Hankey
     COM PLAINT – Page 5                                                                 USDOJ/ENRD/EES
                                                                           P.O. Box 7611 Ben Franklin Station
                                                                                     Washington, D.C. 20044
                                                                                              (415) 744-6471
           Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 6 of 15




1    into the Port Angeles Harbor.
2           19.     Upon information and belief, each of the mill facilities listed above had
3
     operations that resulted in direct discharges or other process discharges of oil or hazardous
4
     substances, including metals, SVOCs, dioxin/furans, and PCBs at the Site.
5
6           20.     The Port of Port Angeles (“Port”) is a municipal corporation under the laws of the

7    State of Washington and owns or formerly owned properties where Fireboard Corporation and
8    Merrill and Ring operated facilities and released hazardous substances at the Site. The Port also
9
     is or was the owner or operator of portions of the Site, including the Boat Haven marina and state
10
     owned aquatic lands, documented in DNR Port Management Agreement No. 22-080013 and
11
12   Leases No. HA-1878, HA-2047, where releases of hazardous substances and oil have occurred.

13          21.      The City of Port Angeles (“City”) at times has operated eleven combined sewer
14
     overflow (CSO) discharge points that discharged untreated wastewater and stormwater directly
15
     into Port Angeles Harbor during periods of heavy rainfall. Through these CSO discharge points,
16
     the City conveyed hazardous substances into Port Angeles Harbor. Four of these continue to
17
18   operate. Upon information and belief, these discharge points released oil and hazardous

19   substances, including metals, SVOCs, dioxins/furans and PCBs, into Port Angeles Harbor.
20
            22.     Defendants' properties are facilities within the meaning of Section 101(9) of
21
     CERCLA, 42 U.S.C. § 9601(9), and Sections 1001(9) and 1002 of OPA, 33 U.S.C. §§ 2701(9)
22
23   and 2702 and are onshore facilities within the meaning of Section 31l(f)(l) of the CWA, 33

24   U.S.C. § 1321(f)(l).
25          23.      During Defendants’ ownership and operation of the facilities identified in
26
     Paragraphs 15-21 oil and hazardous substances were discharged and released to the Port Angeles
27
     Harbor through direct discharge or other process discharges, and some of these hazardous
28


                                                                                              Rachel Hankey
     COM PLAINT – Page 6                                                                USDOJ/ENRD/EES
                                                                          P.O. Box 7611 Ben Franklin Station
                                                                                    Washington, D.C. 20044
                                                                                             (415) 744-6471
           Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 7 of 15




1    substances are found in the sediments at the Site. Discharges were thus to “navigable waters” or
2    “adjoining shorelines” within the meaning of Section 1002(a) of OPA, 33 U.S.C. § 2702(a), and
3
     Section 311(b)(3) of the CWA, 33 U.S.C. § 1321(b)(3).
4
             24.     Hazardous substances released to Port Angeles Harbor and found in sediments at
5
6    the Site include, but are not limited to, metals, dioxins/furans, PCBs, and semivolatile organic

7    compounds (SVOCs).
8            25.     These hazardous substances have caused injury to, destruction of and loss of
9
     natural resources in the Port Angeles Harbor under Plaintiffs' trusteeship, including fish,
10
     shellfish, invertebrates, marine sediments, and resources of cultural significance. Plaintiffs
11
12   further allege that each of them and the public have suffered the loss of natural resource services

13   (including ecological services as well as direct and passive human use losses) as a consequence
14
     of those injuries.
15
                                  VII.    FIRST CLAIM FOR RELIEF
16
17           26.     Plaintiffs reallege paragraphs 1 through 25.

18           27.     Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides in pertinent part, as
19   follows:
20
                     Notwithstanding any other provision or rule of law, and subject only to the
21                   defenses set forth in subsection (b) of this section -
                             (1) the owner and operator of a vessel or a facility,
22                           (2) any person who at the time of disposal of any hazardous substance
23                                owned or operated any facility at which such hazardous substances
                                  were disposed of,
24                          . . . from which there is a release, or a threatened release which causes the
                            incurrence of response costs, of a hazardous substance, shall be liable for
25                          . ..
26                           (C) damages for injury to, destruction of, or loss of natural resources,
                             including the reasonable costs of assessing such injury, destruction, or loss
27                           resulting from such a release;
28           28.     Materials disposed of and released in the Port Angeles Harbor by Defendants

                                                                                               Rachel Hankey
     COM PLAINT – Page 7                                                                 USDOJ/ENRD/EES
                                                                           P.O. Box 7611 Ben Franklin Station
                                                                                     Washington, D.C. 20044
                                                                                              (415) 744-6471
           Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 8 of 15




1    include hazardous substances within the meaning of Section 101(14) of CERCLA, 42 U.S.C.
2    § 9601(14).
3
            29.     The properties identified above are facilities within the meaning of Section 101(9)
4
     of CERCLA, 42 U.S.C. § 9601(9).
5
6           30.     Releases of hazardous substances have occurred in the Port Angeles Harbor

7    within the meaning of Sections 101(22) of CERCLA, 42 U.S.C. § 9601(22). The releases of
8    hazardous substances in the Port Angeles Harbor from the identified facilities owned or operated
9
     by Defendants have resulted in injury to, destruction of, or loss of natural resources within the
10
     trusteeship of one or more of the Plaintiffs.
11
12          31.     Defendants are persons within the meaning of Section 107 of CERCLA, 42

13   U.S.C. 21 § 9607.
14
            32.     Defendants are liable to Plaintiffs for natural resource damages resulting from
15
     releases of hazardous substances pursuant to Section 107(a)(4)(C) of CERCLA, 42 U.S.C.
16
     § 9607(a)(4)(C).
17
18                              VIII. SECOND CLAIM FOR RELIEF
19          33.     Plaintiffs reallege paragraphs 1 through 25.
20
            34.     Section 1002(a) of OPA, 33 U.S.C. § 2702(a), provides in pertinent part, as
21
     follows:
22
23                  Notwithstanding any other provision or rule of law, and subject to the
                    provisions of this Act, each responsible party for a vessel or a facility
24                  from which oil is discharged, or which poses the substantial threat of a
                    discharge of oil, into or upon the navigable waters or adjoining shorelines
25                  or the exclusive economic zone is liable for the removal costs and
26                  damages specified in subsection (b) of this section that result from such
                    incident.
27
            35.     Section 1002(b)(2)(A) of OPA, 33 U.S.C. § 2702(b)(2)(A), provides that
28


                                                                                              Rachel Hankey
     COM PLAINT – Page 8                                                                USDOJ/ENRD/EES
                                                                          P.O. Box 7611 Ben Franklin Station
                                                                                    Washington, D.C. 20044
                                                                                             (415) 744-6471
           Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 9 of 15




1    responsible parties are liable for:
2                    Damages for injury to, destruction of, loss of, or loss of use of, natural resources,
3                    including the reasonable costs of assessing the damage, which shall be
                     recoverable by a United States trustee, a State trustee, an Indian Tribe trustee, or a
4                    foreign trustee.
5            36.     The properties owned or operated by Defendants were and are facilities within the
6
     meaning of Sections 1001(9) and 1002 of OPA, 33 U.S.C. §§ 2701(9) and 2702.
7
             37.     Defendants are responsible parties within the meaning of Section 1001(32) of
8
9    OPA, 33 U.S.C. § 2701(32).

10           38.     The discharge of oil into the Port Angeles Harbor or adjoining shorelines from the
11   identified facilities owned or operated by Defendants has resulted in injury to, destruction of, or
12
     loss of natural resources within the trusteeship of one or more of the Plaintiffs.
13
             39.     Defendants are liable to Plaintiffs for natural resource damages resulting from
14
15   discharges of oil pursuant to Section 1002 of OPA, 33 U.S.C. § 2702.

16                                IX.      THIRD CLAIM FOR RELIEF
17
             40.     Plaintiffs reallege paragraphs 1 through 25.
18
             41.     Section 311(b)(3) of the CWA, 33 U.S.C. § 1321(b)(3), provides in pertinent part,
19
     as follows:
20
21                   The discharge of oil or hazardous substances (i) into or upon the navigable waters
                     of the United States, adjoining shorelines, or into or upon the waters of the
22                   contiguous zone . . . or which may affect natural resources belonging to,
                     appertaining to, or under the exclusive management authority of the United States
23
                     . . . in such quantities as may be harmful as determined by the President under
24                   paragraph (4) of this subsection, is prohibited . . . .

25           42.     Section 311(f)(2) of the CWA, 33 U.S.C. § 1321(f)(2), provides in pertinent part,
26
     as follows:
27
                     Except where an owner or operator of an onshore facility can prove that a
28                   discharge was caused solely by (A) an act of God, (B) an act of war, (C)

                                                                                               Rachel Hankey
     COM PLAINT – Page 9                                                                 USDOJ/ENRD/EES
                                                                           P.O. Box 7611 Ben Franklin Station
                                                                                     Washington, D.C. 20044
                                                                                              (415) 744-6471
          Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 10 of 15




1                   negligence on the part of the United State Government, or (D) an act or omission
                    of a third party without regard to whether an such act or omission was or was not
2                   negligent, or any combination of the foregoing clauses, such owner or operator of
3                   any such facility from which oil or a hazardous substance is discharged in
                    violation of subsection (b)(3) of this section shall be liable to the United States
4                   Government for the actual costs incurred under subsection (c) of this section for
                    the removal of such oil or substance by the United States Government . . . .
5
6           43.     Section 311(f)(4) of the CWA, 33 U.S.C. § 1321(f)(4), provides in pertinent part,

7    as follows:

8                   The costs of removal of oil or a hazardous substance for which the owner or
9                   operator of a vessel or onshore or offshore facility is liable under subsection (f) of
                    this section shall include any costs or expenses incurred by the Federal
10                  Government or any State government in the restoration or replacement of natural
                    resources damaged or destroyed as a result of a discharge of oil or a hazardous
11                  substance in violation of subsection (b) of this section.
12
            44.     The identified facilities owned or operated by Defendants are onshore facilities
13
     within the meaning of Section 31l(f)(l) of the CWA, 33 U.S.C. § 1321(f)(l).
14
15          45.     There have been discharges of oil or hazardous substances in harmful quantities

16   into the Port Angeles Harbor and adjoining shorelines from the identified facilities owned or
17   operated by Defendants.
18
            46.     Discharges of oil or hazardous substances from the facilities owned or operated
19
     by Defendants into the Port Angeles Harbor or adjoining shorelines have affected, damaged or
20
21   destroyed natural resources belonging to, appertaining to, or under the exclusive management

22   authority of the United States.
23          47.     Defendants are liable to the Plaintiffs for natural resource damages resulting from
24
     discharges of oil or hazardous substances into the Port Angeles Harbor, or adjoining shorelines
25
     pursuant to Section 311(f) of the CWA, 33 U.S.C. § 1321(f).
26
27
28


                                                                                               Rachel Hankey
     COM PLAINT – Page 10                                                                USDOJ/ENRD/EES
                                                                           P.O. Box 7611 Ben Franklin Station
                                                                                     Washington, D.C. 20044
                                                                                              (415) 744-6471
          Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 11 of 15




1                              X.      FOURTH CLAIM FOR RELIEF
2           48.     Plaintiffs reallege paragraphs 1 through 25.
3
            49.     MTCA, provides at Wash. Rev. Code § 70A.305.040 as follows:
4
                    (1) Except as provided in subsection (3) of this section, the following persons are
5                   liable with respect to a facility:
6                           (a) The owner or operator of the facility;
                            (b) Any person who owned or operated the facility at the time of disposal
7                           or release of the hazardous substances;
                            (c) Any person who owned or possessed a hazardous substance and who
8
                            by contract, agreement, or otherwise arranged for disposal or treatment of
9                           the hazardous substance at the facility, or arranged with a transporter for
                            transport for disposal or treatment of the hazardous substances at the
10                          facility, or otherwise generated hazardous wastes disposed of or treated at
                            the facility;
11
                            (d) Any person (i) who accepts or accepted any hazardous substance for
12                          transport to a disposal, treatment or other facility selected by such person,
                            from which there is a release or a threatened release for which remedial
13                          action is required, unless such facility, at the time of disposal or treatment,
                            could legally receive such substance; or (ii) who accepts a hazardous
14
                            substance for transport to such a facility and has reasonable grounds to
15                          believe that such facility is not operated in accordance with chapter
                            70A.300 RCW; and
16                          (e) Any person who both sells a hazardous substance and is responsible for
17                          written instructions for its use if (i) the substance is used according to the
                            instructions and (ii) the use constitutes a release for which remedial action
18                          is required at the facility.
                     (2) Each person who is liable under this section is strictly liable, jointly and
19                  severally, for . . . all natural resource damages resulting from the releases or
20                  threatened releases of hazardous substances.

21          50.     Materials disposed of or released in the Western Port Angeles Harbor Site from

22   the identified facilities owned or operated by Defendants include hazardous substances within
23
     the meaning of Wash. Rev. Code § 70A.305.020(13).
24
            51.     The identified sites owned or operated by Defendants are facilities within the
25
26   meaning of Wash. Rev. Code § 70A.305.020(22).

27          52.     The Western Port Angeles Harbor Site is a site where hazardous substances have
28   come to be located and is therefore a facility within the meaning of Wash. Rev. Code

                                                                                               Rachel Hankey
     COM PLAINT – Page 11                                                                USDOJ/ENRD/EES
                                                                           P.O. Box 7611 Ben Franklin Station
                                                                                     Washington, D.C. 20044
                                                                                              (415) 744-6471
          Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 12 of 15




1    § 70A.305.020(8).
2            53.     Releases or threatened releases of hazardous substances have occurred in the
3
     Western Port Angeles Harbor Site within the meaning of Wash. Rev. Code § 70A.305.020(32)
4
     and Wash. Rev. Code § 70A.305.040.
5
6            54.     The natural resources that have been and continue to be injured, destroyed, or lost

7    by the release of hazardous substances from the identified facilities owned or operated by
8    Defendants include fish, shellfish, invertebrates, marine sediments, and other such natural
9
     resources.
10
             55.     The State of Washington has incurred costs related to the assessment of injury to
11
12   natural resources caused by the releases of hazardous substances from the identified facilities

13   owned or operated by Defendants.
14
             56.     Pursuant to Wash. Rev. Code § 70A.305.040(2), Defendants are jointly and
15
     severally liable to the State of Washington for all damages to natural resources at the Western
16
     Port Angeles Harbor Site, resulting from the release of hazardous substances at or from
17
18   Defendants' identified facilities.

19                                 XI.    FIFTH CLAIM FOR RELIEF
20
             57.     Plaintiffs reallege paragraphs 1 through 25.
21
             58.     Wash. Rev. Code § 90.48.142 provides as follows:
22
23                   (1) Any person who:
                     (a) . . .
24                   (v) Otherwise causes a reduction in the quality of the state's waters below the
                     standards set by the department or, if no standards have been set, causes
25                   significant degradation of water quality, thereby damaging the same; and
26                   (b) Causes the death of, or injury to, fish, animals, vegetation, or other resources
                     of the state; shall be liable to pay the state and affected counties and cities
27                   damages in an amount determined pursuant to RCW 90.48.367.
28           59.     Each of the Defendants are persons within the meaning of Wash. Rev. Code

                                                                                               Rachel Hankey
     COM PLAINT – Page 12                                                                USDOJ/ENRD/EES
                                                                           P.O. Box 7611 Ben Franklin Station
                                                                                     Washington, D.C. 20044
                                                                                              (415) 744-6471
          Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 13 of 15




1    § 90.48.142.
2           60.     The Defendant’s releases of hazardous substances to state waters in Port Angeles
3
     Harbor have caused reduction of water quality below standards set by the Department of
4
     Ecology.
5
6           61.     The natural resources that have been and continue to be injured, destroyed, or lost

7    by the release of hazardous substances from the identified facilities owned or operated by
8    Defendants include fish, shellfish, invertebrates, marine sediments, and other such natural
9
     resources.
10
            62.     The State of Washington has incurred costs related to the assessment of injury to
11
12   natural resources caused by the releases of hazardous substances from the identified facilities

13   owned or operated by Defendants.
14
            63.     Pursuant to Wash. Rev. Code § 90.48.142, Defendants are liable to the State of
15
     Washington for all damages to natural resources in the Port Angeles Harbor, resulting from the
16
     release of hazardous substances at or from Defendants' identified facilities.
17
18                                  XII.    REQUEST FOR RELIEF
19         WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants:
20
        (1) For damages for injury to natural resources resulting from the discharges or releases of
21
        hazardous substances in the Port Angeles Harbor, including the costs of assessing such
22
23      damages; and

24      (2) Awarding Plaintiffs such other and further relief as this Court may deem appropriate.
25
26
27
28


                                                                                              Rachel Hankey
     COM PLAINT – Page 13                                                               USDOJ/ENRD/EES
                                                                          P.O. Box 7611 Ben Franklin Station
                                                                                    Washington, D.C. 20044
                                                                                             (415) 744-6471
          Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 14 of 15




1                                        UNITED STATES OF AMERICA
2
                                         NATHANIEL DOUGLAS
3
                                         Deputy Section Chief
4                                        Environmental Enforcement Section
                                         Environment & Natural Resources
5                                        Division U.S. Department of Justice
                                         Washington, D.C. 20530
6
7
            Date: _3/22/21______         _s/ Rachel Hankey___________________
8                                        RACHEL A. HANKEY #226325(CA)
                                         Trial Attorney
9                                        Environmental Enforcement Section
10                                       Environment & Natural Resources
                                         Division U.S. Department of Justice
11                                       P.O. Box 7611
                                         Washington, DC 20044-7611
12
                                         Phone: (415) 744-6471
13                                       Email: rachel.hankey@usdoj.gov

14                                       BRIAN T. MORAN
                                         United States Attorney
15
16                                       BRIAN C. KIPNIS
                                         Assistant United States Attorney
17                                       Office of the United States Attorney
18                                       Western District of Washington
                                         5220 United States Courthouse
19                                       700 Stewart Street
                                         Seattle, WA 98101-1271
20                                       Phone: (206) 553-7970
21                                       Email: brian.kipnis@usdoj.gov

22
                                         STATE OF WASHINGTON
23
24                                       ROBERT W. FERGUSON
                                         Attorney General
25
26          Date: ___3/22/21____         _s/ Jonathan Thompson________________
27                                       JONATHAN THOMPSON
                                         WSBA No. 26375
28                                       Assistant Attorney General


                                                                                   Rachel Hankey
     COM PLAINT – Page 14                                                    USDOJ/ENRD/EES
                                                               P.O. Box 7611 Ben Franklin Station
                                                                         Washington, D.C. 20044
                                                                                  (415) 744-6471
          Case 3:21-cv-05204-RJB Document 1 Filed 03/22/21 Page 15 of 15




1                                        2425 Bristol Court S.W.
                                         P.O. Box 40117
2                                        Olympia, WA 98504-0117
3                                        (360) 586-6740
                                         jonathan.thompson@atg.wa.gov
4
5                                        J
6
7           Date: __3/22/21_____         s/ Stephen Suagee___________________
8                                        STEPHEN H. SUAGEE, WSBA No. 26776
                                         Office of Tribal Attorney
9
                                         Lower Elwha Klallam Tribe
10                                       2851 Lower Elwha Rd.
                                         Port Angeles, WA 98363
11                                       (360) 504-3001
                                         steve.suagee@elwha.org
12
13
                                         PORT GAMBLE S’KLALLAM TRIBE:
14
15          Date: ___3/22/21____         _s/ Steven Moe____________________
16                                       STEVEN D. MOE, WSBA No. 41123
                                         Legal Department
17                                       Port Gamble S’Klallam Tribe
                                         31912 Little Boston Rd. NE
18                                       Kingston, WA 98346
19                                       (360) 297-6242
                                         smoe@pgst.nsn.us
20
21
                                         JAMESTOWN S’KLALLAM TRIBE:
22
23          Date: ___3/22/21             __s/ Craig Jacobson____________________
                                         CRAIG A. JACOBSON
24                                       HOBBS STRAUS DEAN
                                         & WALKER, LLP
25                                       215 SW Washington Street, Suite 200,
26                                       Portland, OR 97204
                                         T 503.242.1745 | F 503.242.1072
27                                       CJacobson@hobbsstraus.com

28


                                                                                Rachel Hankey
     COM PLAINT – Page 15                                                 USDOJ/ENRD/EES
                                                            P.O. Box 7611 Ben Franklin Station
                                                                      Washington, D.C. 20044
                                                                               (415) 744-6471
